Citation Nr: 1801907	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States army from July 1969 to July 1971.  He served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in April 2015 and May 2017.

The Board notes that in October 2017 the Veteran sent correspondence inquiring about a claim for ischemic heart disease.  In this regard, he is currently service-connected for an ischemic heart disease; specifically, coronary artery disease.  If he is attempting to file a claim for a different ischemic heart disease he should notify the RO.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's erectile dysfunction was caused or aggravated by active duty service or another service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Additionally, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed erectile dysfunction as a result of his service-connected diabetes mellitus.  Specifically he has contended that he was exposed to herbicides when he was in the Republic of Vietnam which led him to develop diabetes mellitus, and then from the diabetes mellitus he developed erectile dysfunction.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with erectile dysfunction.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to another service-connected disability.

Service treatment records show no evidence of a penile deformity during active duty service.  The Veteran had some musculoskeletal complaints during service, but at his Report of Medical History during separation he did not report having any type of penile deformity.  Likewise, his physical examination at separation from service in June 1971 showed no findings of a penile deformity.  The Veteran has never asserted that he developed erectile dysfunction during active duty service, but that his erectile dysfunction developed as a result of his service-connected diabetes mellitus.  There is no evidence of an in-service event, injury or disease, and the Veteran has not contested this.  Therefore the inquiry shifts to whether the Veteran's erectile dysfunction is related to one of his other service-connected disabilities, namely diabetes mellitus, type II.  

In June 2012 the Veteran underwent VA examination in connection with his claim, and at the time the VA examiner noted that the Veteran was diagnosed with diabetes mellitus in 2006 but that he was diagnosed with erectile dysfunction prior to that.  He observed that the Veteran had a history of alcohol usage but that he had not used alcohol in the 10 years prior to the examination; the examiner also noted that the Veteran had no voiding dysfunction or other genital abnormalities.  On physical examination the Veteran had normal size but softened testes.  He was diagnosed with erectile dysfunction.  The VA examiner noted that it was less likely than not that the Veteran's erectile dysfunction was related to his diabetes mellitus.  In making this determination the VA examiner noted that the Veteran's erectile dysfunction preexisted the diabetes mellitus, and that the Veteran's alcohol usage was more likely the cause of the erectile dysfunction.  

In December 2015, pursuant to the Board's remand directive, the Veteran again underwent VA examination in connection with his claim.  At the time he was diagnosed with erectile dysfunction, and the Veteran claimed that it was due to his exposure to herbicides.  The VA examiner noted that the Veteran had no voiding dysfunction or renal dysfunction.  The genitourinary examination was normal.  At the conclusion of the examination the VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to active duty service.  As rationale the VA examiner noted that the Veteran's separation examination did not show any genitourinary difficulties.  The VA examiner also opined that the Veteran's erectile dysfunction was not secondary to diabetes because the onset of erectile dysfunction occurred at the time of the diabetes diagnosis in 2006.  He continued that he was not aware of the general consensus or any medical literature that would provide scientific evidence to support the claim that the onset of erectile dysfunction occurs at the time of diagnosis of diabetes mellitus, type II.  

The following month the same VA examiner reviewed the file and interviewed the Veteran telephonically.  The VA examiner was asked to consider the possibility that the Veteran could have had diabetes mellitus and erectile dysfunction prior to the 2006 diagnosis and that there was no way of determining that the erectile dysfunction preceded the diabetes.  The VA examiner ultimately opined that it was less likely than not that the Veteran's erectile dysfunction was related to his service-connected diabetes mellitus.  He once again concluded that the Veteran's erectile dysfunction was not due to diabetes mellitus, type II.  The VA examiner noted that chronic alcoholism can produce erectile dysfunction which was the likely etiology of the Veteran's erectile dysfunction.  

In June 2016 the same VA examiner once again reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's erectile dysfunction was proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  He noted that the Veteran's erectile dysfunction developed secondary to his long-standing alcohol abuse.  The VA examiner also opined that the Veteran's erectile dysfunction progressed in its natural course secondary to his long-standing alcohol abuse.  Ultimately, the VA examiner concluded that rendering an opinion regarding the Veteran's aggravation of erectile dysfunction beyond its natural course secondary to diabetes mellitus, type II, did not apply.  He reasoned that it was well known in medical literature that erectile dysfunction developed from chronic alcohol abuse.  

In June 2017, pursuant to the Board's May 2017 remand directive, the file was reviewed by a different VA examiner.  The VA examiner opined that it was not as least as likely as not that the Veteran's erectile dysfunction was aggravated beyond its natural progression by service-connected diabetes mellitus, type II.  In making this determination the VA examiner reviewed the treatment file and cited two treatment notes that indicated that the Veteran's diabetes mellitus, type II, was without complication, and that his erectile dysfunction was controlled on Viagra.  He reasoned that the Veteran had no increase in his Viagra medication that would suggest an aggravation of his erectile dysfunction disability.  The VA examiner further noted that an aggravation was considered a complication, and since there was no complication caused by diabetes as noted, there was no aggravation of erectile dysfunction due to diabetes mellitus, type II.

The Board notes that in October 2017 the Veteran submitted a letter from a VA physician who indicated that the main factors associated with erectile dysfunction included peripheral or autonomic neuropathy, retinopathy, a long duration of diabetes, and poor glycemic control.

After a review of the evidence, the Board assigns great weight to the VA examiners' opinions, when viewed together.  These opinions were based on a review of the Veteran's claims file, and in some instances, an in-person physical examination of the Veteran.  Based on the evidence, the Veteran's erectile dysfunction either pre-existed the diabetes mellitus or was diagnosed simultaneously.  The June 2017 VA examiner provided references to treatment notes to support the finding that the Veteran's erectile dysfunction was not aggravated based on the medication regimen.  A majority of the VA examiners' opinions pointed to an alternative cause, alcohol abuse, as the cause of the Veteran's erectile dysfunction.  When viewing these opinions together, the Board finds that the evidence is sufficient to find against a nexus (either directly or via aggravation) between the Veteran's erectile dysfunction and his service-connected diabetes mellitus, type II.  

Conversely, minimal weight is given to the October 2017 VA physician's notation that erectile dysfunction was associated with diabetes mellitus.  The Board finds that this notation is very generalized, and there is nothing to suggest that the physician is making an opinion that the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus, type II.  Moreover, there is no indication that the VA physician has examined the Veteran or reviewed the relevant history.  The notation also comes with no rationale to support the findings.  Although erectile dysfunction and diabetes mellitus may be associated with each other generally, this notation does not make a specific finding for the Veteran's case.  

Overall, the Board finds that the majority of the evidence is against the Veteran's claim.  His erectile dysfunction is not directly related to active duty service in that it was diagnosed many years after separation and there is no evidence of an in-service onset, event, or injury.  As noted, the Veteran has never claimed that his erectile dysfunction is directly related to active duty service.  While he has reported that his erectile dysfunction is related to herbicide exposure, erectile dysfunction is not one of the enumerated diseases presumptively considered to result from herbicide agent exposure, and no competent evidence has been received suggesting the Veteran's erectile dysfunction is related to his exposure to herbicide agents.  38 C.F.R. § 3.309.  The evidence is also against a finding that his erectile dysfunction is related to his service-connected diabetes mellitus.  It appears as though the Veteran's erectile dysfunction was diagnosed either prior to or in conjunction with his diabetes mellitus, type II, and although the temporal relationship is not determinative, there is nothing to support a finding that his service-connected diabetes mellitus, type II, caused his erectile dysfunction.  In fact, the VA examiners have opined that the erectile dysfunction was caused by his prior alcohol abuse.  Moreover, the June 2017 VA examiner provided sound rationale that the Veteran's erectile dysfunction was not aggravated by his diabetes mellitus in that there was no evidence of a need for increased medication, which would logically signify increased symptoms.  Given all of these factors, the Board finds that the probative, competent evidence is against the finding that the Veteran's erectile dysfunction is related to his active duty service or to his service-connected diabetes mellitus.

While the Veteran believes that his current erectile dysfunction is related to his service-connected diabetes mellitus, type II, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of erectile dysfunction are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his erectile dysfunction is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current erectile dysfunction is not competent medical evidence.  The Board finds the opinions of the VA examiners, when viewed together, to be significantly more probative than the Veteran's lay assertions and the VA physician's notation.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


